                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


  JACKSON COUNTY EMPLOYEES’
  RETIREMENT SYSTEM, et al.,
                                                   Case No. 3:18-cv-01368
         Plaintiffs,
                                                   Judge William L. Campbell, Jr.
  v.                                               Magistrate Judge Alistair E. Newbern

  CARLOS GHOSN, et al.,

         Defendants.


                                             ORDER

       On March 5, 2021, Defendant Joseph Peter filed a motion for judgment on the pleadings.

(Doc. No. 179.) Pursuant to the Court’s Local Rule 7.01(a), any response in opposition shall be

filed by no later than 14 days after service of the motion. M.D. Tenn. Rule 7.01(a)(3). Any optional

reply may be filed within 7 days of service of the response. M.D. Tenn. Rule 7.01(a)(4).

       All motions related to the motion for judgment on the pleadings, including motions for

extensions of time and to seal related documents, shall be addressed by Judge Campbell unless

referred to the Magistrate Judge.

        It is so ORDERED.




                                                     ALISTAIR E. NEWBERN
                                                     United States Magistrate Judge




    Case 3:18-cv-01368 Document 182 Filed 03/08/21 Page 1 of 1 PageID #: 3221
